         Exhibit 66




Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 1 of 21
             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
         CIVIL ACTION NO. 1:14-CV-00954-LCB-JLW

STUDENTS FOR FAIR
ADMISSIONS, INC.,
                           Plaintiffs,
     vs.
UNIVERSITY OF NORTH
CAROLINA, et al.,
                           Defendants.



                 _______________________________
                              DEPOSITION
                                  OF
                               JIM DEAN
       THIS DEPOSITION CONTAINS CONFIDENTIAL AND
 PROPRIETARY INFORMATION AND IS SUBJECT TO A PROTECTIVE
   ORDER RESTRICTING PUBLIC DISCLOSURE OF ITS CONTENTS
                 _______________________________



TAKEN AT THE OFFICES OF:
UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL
222 East Cameron Avenue
110 Bynum Hall
Chapel Hill, NC 27514


                               06-23-17
                               9:03 A.M.
                    __________________________
                          Diane W. Ellison
                           Court Reporter

                    Civil Court Reporting, LLC
                           P.O. Box 1146
                        Clemmons, NC 27012
                          (336) 406-7684



  Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 2 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1                          The witness, JIM DEAN, being first duly
   2          sworn to state the truth, the whole truth, and
   3          nothing but the truth, testified as follows:
   4                     (9:03 a.m.)
   5                                    EXAMINATION
   6          BY MR. STRAWBRIDGE:
   7                     Q.   Good morning, Mr. Dean.
   8                     A.   Good morning.
   9                     Q.   My name is Patrick Strawbridge.           I'm an
 10           attorney with the law firm of Consovoy McCarthy
 11           Park, and I represent Students for Fair Admissions
 12           Incorporated in this matter.
 13                           Could you just briefly state your name
 14           and your business address for the record.
 15                      A.   Yeah.    My name is Jim Dean, and my
 16           business address is University of North Carolina
 17           at Chapel Hill.
 18                      Q.   Okay.    And do you hold a title at the
 19           University of North Carolina?
 20                      A.   I do.
 21                      Q.   What is that?
 22                      A.   It's Executive Vice Chancellor and
 23           Provost.
 24                      Q.   Okay.    We're going to just go over a few
 25           ground rules.        I'm sure your attorney has covered

Civil Court Reporting, LLC                                                                       Page: 7

              Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 3 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1          that kind of thing.          And so you could construe
   2          that as having to do with admissions, I supposed.
   3                     Q.   Were you familiar with the retention
   4          study that was conducted by a retention task force
   5          at the university in 2010?
   6                     A.   At that time I would not have been
   7          familiar with it.
   8                     Q.   Are you familiar with it now?
   9                     A.   Just that it exists, yeah.
 10                      Q.   Yes.   Okay.    But -- but you had no
 11           involvement in that study at the time?
 12                      A.   No.
 13                      Q.   All right.     What was the next role that
 14           you took at UNC?
 15                      A.   So in the spring of 2013 the incoming
 16           chancellor of the university, Carol Folt, asked me
 17           to serve as the provost of the university, and so
 18           I transitioned from dean to provost on July 1st,
 19           2013.
 20                      Q.   And what are the job responsibilities of
 21           the provost at UNC?
 22                      A.   Well, the most succinct way to describe
 23           it is my informal title, which is chief academic
 24           officer.        And that's really the job of provost, to
 25           oversee the academic activities of the university.

Civil Court Reporting, LLC                                                                      Page: 30

              Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 4 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1                          The Executive Vice Chancellor title also
   2          gives me some responsibilities in the area of the
   3          finance and budget matters for the university.
   4                          So those are the two areas, broadly
   5          speaking.
   6                     Q.   And so your -- your role as chief
   7          academic officer, is that a formal role, or is
   8          that an informal description of your title?
   9                     A.   Informal.   My formal title is Executive
 10           Vice Chancellor and Provost.
 11                      Q.   In that role you have responsibility for
 12           ensuring compliance with the university's academic
 13           standards?
 14                      A.   Yes.
 15                      Q.   Violations of the academic or honor code
 16           at UNC?
 17                      A.   Well, the honor -- ultimately, yes, but
 18           the honor code really is mostly managed by
 19           students.        And above that it's managed by the
 20           student affairs vice chancellor, who has a
 21           reporting relationship to me.           So yes, but not
 22           close.
 23                      Q.   Are you responsible for maintaining
 24           any -- well, strike that.
 25                           Does the provost's office have

Civil Court Reporting, LLC                                                                      Page: 31

              Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 5 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1          responsibility for any reporting of academic
   2          results at UNC?
   3                                MR. SCUDDER:    Object to the form.
   4          Go ahead.
   5                     A.   Reporting of academic results.          I think
   6          the answer is yes, but can you say a little bit
   7          more about what you mean?
   8                     Q.   (Mr. Strawbridge)     Well, for example,
   9          does -- is your office responsible for preparing
 10           reports about student academic performance for the
 11           chancellor?
 12                      A.   No, we don't prepare those kind of
 13           reports.
 14                      Q.   What about for the UNC system?
 15                      A.   There are those kinds of reports, but
 16           they would be prepared by the Office of
 17           Institutional Research, which reports to someone
 18           who reports to me.
 19                      Q.   Does the -- does the -- does your office
 20           have any separate research analyst or person
 21           beyond the folks in the Office of Institutional
 22           Research?
 23                      A.   No.   Whenever we need analytical work
 24           done, we -- we go to them.           And that's -- you
 25           know, that's one step away from me, so it's not

Civil Court Reporting, LLC                                                                      Page: 32

              Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 6 of 21
Deposition of Jim Dean                                         Students for Fair Admissions v. UNC, et al.

   1          like it's remote.
   2                     Q.    Your office is also responsible for --
   3          for reporting grades to students each semester?
   4                     A.    Well, that comes through the -- I'm
   5          blanking on the name -- registrar -- sorry --
   6          comes through the registrar's office.              The
   7          registrar reports to, in this case, Steve Farmer,
   8          and Steve Farmer reports to me.
   9                     Q.    Okay.   Why don't we -- why don't we
 10           actually talk a little bit about what -- what
 11           other -- how many -- who reports directly to
 12           you ---
 13                      A.    Okay.
 14                      Q.    --- either -- either by title or by
 15           person.         We can ---
 16                      A.    Okay.   I'll take a shot.    Then you can
 17           see if I'm getting there.
 18                      Q.    Sure.
 19                      A.    All right.    So the -- the biggest group
 20           would be the deans.           And so there's 13 schools,
 21           the College of Arts and Sciences and 12
 22           professional schools.           So there's 13.
 23                            And then three other people who have
 24           dean or quasi-dean titles.           And so that would be
 25           the dean of the graduate school, the dean of the

Civil Court Reporting, LLC                                                                       Page: 33

              Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 7 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1          summer school, and the university librarian.
   2          Okay.          So there's 16.
   3                           Then beyond that I have three vice
   4          chancellors who kind of jointly report to me and
   5          the chancellor, but on a day-to-day basis they
   6          report to me.         And those are the dean -- sorry --
   7          the vice chancellor for student affairs, Winston
   8          Crisp; the vice chancellor for information
   9          technology services, Chris Kielt; and the vice
 10           chancellor for research, who is Terry Magnuson.
 11           So that's 19.
 12                            Then I have a set of vice provosts who
 13           report to me.         And that would be Ron Strauss,
 14           executive vice provost and chief international
 15           officer; Carol Tresalini, vice provost for
 16           academic -- I forget what it is -- projects or
 17           something like that; Jean Elia, assistant -- or
 18           associate provost for strategy and special
 19           projects.
 20                            I have Dwayne Pinkney, who has joint
 21           reporting responsibility to me and to the vice
 22           chancellor for finance and administration, then my
 23           assistant, Stephanie Thurman, and then also
 24           Michelle Brown, who is assistant provost for
 25           academic support for student athletes.

Civil Court Reporting, LLC                                                                      Page: 34

              Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 8 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1                          I think that's everybody.       It's 25.
   2                     Q.   Does Steve Farmer report to you?
   3                     A.   Yes.    And I didn't say him.     I did
   4          earlier, but, yes, of course he does.
   5                     Q.   Okay.
   6                     A.   Twenty-six.
   7                     Q.   All right.    So you have
   8          responsibility -- are you -- are you sort of the
   9          next level of supervision above him with respect
 10           to admissions at the university?
 11                      A.   Yes.
 12                      Q.   Okay.   And so what -- what does that
 13           entail practically with respect to your -- your
 14           oversight of admissions?
 15                                  MR. SCUDDER:   Object to the form.
 16           Go ahead.
 17                      A.   So I meet with Steve on a regular basis.
 18           I think it's -- it's once a month.            It might be a
 19           little more often than that.           And we talk about a
 20           variety of issues that are facing the university
 21           and facing admissions.
 22                           At the same -- adjoined to that
 23           meeting -- joined to that meeting, right after
 24           that meeting, I meet with the two senior people
 25           who report to Steve, who in other universities

Civil Court Reporting, LLC                                                                      Page: 35

              Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 9 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1          might report directly to me.          And so on, kind of,
   2          compromises, they report to Steve, but I meet
   3          with, then, the director of financial aid,
   4          basically, and also the registrar, which is an
   5          acting person right now.         So we meet on a regular
   6          basis.
   7                          We also -- Steve is part of the
   8          provost's cabinet, which includes all of the vice
   9          provosts that I mentioned before, and so we meet
 10           roughly every other week as part of that as well.
 11                           Steve also attends the Dean's Council
 12           meetings, which are once a month, and the cabinet
 13           meetings, which is the Chancellor's Cabinet, which
 14           are also once a month.
 15                           So we actually meet on a pretty regular
 16           basis, sometimes directly, sometimes indirectly.
 17                      Q.   (Mr. Strawbridge)    You -- do you do his
 18           performance reviews?
 19                      A.   I do.
 20                      Q.   Do you review policies that his office
 21           sets or implements with respect to admissions
 22           criteria?
 23                      A.   I don't -- well, sometimes.       So, for
 24           example, we reviewed -- as part of the work we did
 25           with student athletes, I was part of a review of

Civil Court Reporting, LLC                                                                      Page: 36

             Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 10 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1          the system for special-talent admits.             That's the
   2          only specific policy I remember reviewing.
   3                     Q.    Do you have an understanding as to what
   4          the division of responsibility with respect to
   5          admissions policies is versus your office and
   6          Mr. Farmer and the Undergraduate Advisory Faculty
   7          Committee that oversees admissions and financial
   8          aid?
   9                                  MR. SCUDDER:    Object to the form.
 10                      A.    I'm trying to answer your question.              I
 11           just want to make sure that I understand it.                    So,
 12           I mean, Steve is -- is the executive in charge of
 13           that.          As in many parts of the university, there's
 14           faculty oversight of that.             And so I would say
 15           that that's -- it's a little bit like a CEO and
 16           his or her board.          So one is the executive
 17           officer, and the other provides oversight.                  So I
 18           think that would be the breakdown.
 19                      Q.    (Mr. Strawbridge)      And so typically in
 20           the corporate world the board is the one that has
 21           ultimate authority in those circumstances,
 22           correct?
 23                      A.    Yes.
 24                      Q.    And is that your understanding of how
 25           the Faculty Council is the party with ultimate

Civil Court Reporting, LLC                                                                      Page: 37

             Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 11 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1          responsibility over the admissions policies at the
   2          university?
   3                     A.   That's a good question, and that's --
   4          we -- it's never really come to that.             I mean, the
   5          group I think sees itself more as advisory, but in
   6          the case, for example, of -- of a special-talent
   7          admit, that committee could say no and it would
   8          stick.
   9                     Q.   And does -- and are you aware -- does
 10           that -- does that committee actually formally
 11           approve the -- what's known as the reading
 12           document that governs how admissions -- strike
 13           that.
 14                           Are you familiar with the reading
 15           document regarding admissions applications to UNC?
 16                      A.   No.
 17                      Q.   Are you aware that there is a general
 18           policy as to how -- well, strike that.
 19                           Are you familiar with the term "holistic
 20           admissions"?
 21                      A.   Yes.
 22                      Q.   And what is your understanding of
 23           holistic admissions?
 24                      A.   My understanding is that the people
 25           making the decisions about admissions look at the

Civil Court Reporting, LLC                                                                      Page: 38

             Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 12 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1                     A.   Well, we're in the planning stage now.
   2                     Q.   I mean, are you aware of any specific
   3          plans to do that with respect to particularly
   4          fostering innovation and problem-solving?
   5                     A.   I believe that this is something that we
   6          could do and it would be helpful.            I have
   7          previously discussed this with the chancellor,
   8          saying that as we move forward with diversity,
   9          that it would be helpful to do things like this.
 10                      Q.   Okay.   And are you aware of any -- of
 11           any analysis that's been done at UNC at least with
 12           respect to what -- what level of racial diversity
 13           is sufficient or not sufficient to achieve this
 14           particular benefit?
 15                      A.   No.
 16                      Q.   And are you aware of any effort today to
 17           analyze that for purposes of determining whether
 18           or not the university should continue to use race?
 19                      A.   No.
 20                      Q.   The next benefit listed here is,
 21           "Preparing engaged and productive citizens and
 22           leaders."        Do you see that one?
 23                      A.   Yes.
 24                      Q.   And without using the exact words, is
 25           this -- is the idea of this benefit the notion

Civil Court Reporting, LLC                                                                     Page: 126

             Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 13 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1                     Q.   And this -- this goes back, I suppose,
   2          to the general idea of, you know, exposure and
   3          exchanges with other people can help make you a
   4          better person, to simplify it somewhat.
   5                                 MR. SCUDDER:   Object to the form.
   6                     Q.   (Mr. Strawbridge)     Is that a fair idea
   7          here?
   8                     A.   Yes.
   9                     Q.   And do you have any specific
 10           understanding of what level of racial diversity is
 11           essential to achieve this benefit?
 12                      A.   No -- no specific level, no.
 13                      Q.   Do you have a -- do you have a range or
 14           an idea outside of non-zero?
 15                      A.   Well, in this one, you know, my -- my
 16           past roles in the business school are probably
 17           relevant.        I know that in probably, I would guess,
 18           hundreds of interactions with corporate leaders
 19           that they express a lot of desire for both a
 20           diverse group of students whom -- from whom they
 21           can recruit and also an appreciation for diversity
 22           and ability to work in diverse settings of -- of
 23           all of our students.
 24                           I don't know that any of them have ever
 25           said it needs to be a certain percent, but

Civil Court Reporting, LLC                                                                     Page: 131

             Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 14 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1          admissions process, the university will continue
   2          to take all efforts it can to achieve racial
   3          diversity on campus?
   4                     A.   Again, it's a hypothetical.       I -- I
   5          would expect so.
   6                     Q.   And I'm not trying to get you to repeat
   7          your prior testimony, but just to wrap that up,
   8          you don't -- you're not aware of any particular
   9          level of racial diversity that is or is not
 10           essential to meet the various benefits described
 11           in this report?
 12                      A.   That's correct.
 13                      Q.   What is your -- what is your
 14           understanding of -- of the reason why the
 15           university uses race in the admissions process?
 16                      A.   My understanding is that we believe that
 17           using race as one factor among many in a holistic
 18           admissions process will increase the diversity of
 19           people on campus and therefore help to better
 20           educate all of our students and prepare them for
 21           the world to which they will be going out.
 22                      Q.   And have you ever heard the term
 23           "critical mass"?
 24                      A.   I have.
 25                      Q.   Does this report talk about critical

Civil Court Reporting, LLC                                                                     Page: 142

             Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 15 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1          critical mass, in your mind?
   2                     A.   Well, my understanding of the term
   3          "critical mass" is that it's a -- I'm trying to
   4          decide if it's an analogy or a metaphor; I think
   5          it's an analogy -- to a nuclear reaction in that
   6          there is some exact number within a nuclear
   7          reaction at which something explodes.             I'm not
   8          great at physics, but it's something like that.
   9                     Q.   A criticality event?
 10                      A.   Yeah, exactly.   So -- so the analogy,
 11           then, would be that -- that there is a specific
 12           point of -- of diversity on any topic, but
 13           conceivably race, since that's what you're asking
 14           about, that would lead, sort of in a
 15           discontinuous, non-linear manner, to certain
 16           benefits.       So that's my understanding of it.
 17                      Q.   And so you don't think that that has any
 18           connection to what the university is trying to
 19           achieve with its use of race?
 20                               MR. SCUDDER:     Objection to the
 21           form.
 22                      A.   No, because we've -- we've literally
 23           never talked about it that way.           I mean, I saw the
 24           phrase being used in the report in that, you know,
 25           the report argued that we need to achieve a

Civil Court Reporting, LLC                                                                     Page: 144

             Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 16 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1          critical mass.        In all my conversations with Steve
   2          Farmer, that phrase has never come up.              Neither --
   3          no one has directed anybody to achieve a critical
   4          mass, and I'm not even sure we would know what it
   5          is.
   6                          The reason I don't really care for the
   7          phrase is it -- it lends a really false notion of
   8          precision.        I assume that in physics there really
   9          is a number -- a point at which a reaction
 10           happens.        Social science is a far less precise and
 11           more subjective element, and it would be very
 12           surprising to me to see that kind of non-linearity
 13           in any kind of reasonably collected date.
 14                      Q.   (Mr. Strawbridge)    We talked earlier
 15           about -- about, kind of, your inability to
 16           confidently articulate any non-zero range of
 17           racial diversity that is essential to achieve
 18           these benefits, correct?
 19                      A.   We did.
 20                      Q.   Is there -- is there a range of
 21           diversity -- any level of racial diversity that
 22           you think would be sufficient to stop using race
 23           in the admissions process?
 24                      A.   I've never really thought about that
 25           question.        And, again, I don't know that -- I

Civil Court Reporting, LLC                                                                     Page: 145

             Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 17 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1          testimony earlier, this -- and I know this -- this
   2          language is not in the final draft.            Correct?
   3                     A.   Yes.    Correct.
   4                     Q.   And, in fact, I think -- I think your
   5          testimony would suggest that this paragraph would
   6          not be an accurate description of your experience
   7          at UNC.
   8                     A.   That's ---
   9                                 MR. SCUDDER:   Objection.      Go ahead.
 10                      A.   That's correct.
 11                      Q.   (Mr. Strawbridge)     In terms of a focus
 12           on critical mass?
 13                      A.   Correct.
 14                      Q.   But your testimony is that you haven't
 15           heard that used at UNC?
 16                      A.   Well, no, not exactly.     I -- I ---
 17                      Q.   You -- you heard it used in one report,
 18           I think is what you said.
 19                      A.   Sure.    And I -- I certainly cannot say
 20           that I've never heard the phrase beyond that.                     I
 21           mean, I certainly may have heard it.            I may have
 22           read it other places.         I did identify that one
 23           place where I'd seen it.
 24                      Q.   Right.   But -- but in terms of it being
 25           a focus of -- of the analysis or otherwise sort of

Civil Court Reporting, LLC                                                                     Page: 167

             Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 18 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1          driving the conversation about when race is used
   2          and why it is used, the term "critical mass" is
   3          not something, in your experience, that is
   4          discussed or useful?
   5                     A.   Correct.
   6                                MR. SCUDDER:   Objection to the
   7          form.
   8                     Q.   (Mr. Strawbridge)    And do you know why
   9          this paragraph was in this draft?
 10                      A.   No.
 11                      Q.   I think you mentioned at one point you
 12           recalled -- well, I guess -- strike that.
 13                           Until you looked at this now, did you --
 14           did you know that there was a reference to
 15           critical mass in the earlier draft?
 16                      A.   No, I didn't remember that.
 17                      Q.   Okay.   On the next page ---
 18                      A.   Eighteen?
 19                      Q.   Yeah.
 20                      A.   --- there's a discussion about, "The
 21           vast majority of UNC seniors also report gains in
 22           knowledge and skills that are essential for the
 23           modern workforce" ---
 24                      A.   Uh-huh.
 25                      Q.   --- "and are often represented as

Civil Court Reporting, LLC                                                                     Page: 168

             Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 19 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1                     A.   I'm checking that.
   2                     Q.   Yeah.
   3          (Witness examined document)
   4                     A.   Yes, that's correct.
   5                     Q.   And -- and is there any reason that you
   6          can think of, if for some reason the university
   7          were to stop using race in the admissions process,
   8          that it wouldn't continue to operate these
   9          programs?
 10                      A.   I don't see the connection, no.
 11                      Q.   Do you believe that students who are
 12           admitted under the current admissions program are
 13           capable and qualified to succeed at UNC?
 14                      A.   Yes.
 15                      Q.   Do you have any doubt about that?
 16                      A.   No.
 17                      Q.   And is that true regardless of any
 18           particular applicant's SAT scores?
 19                      A.   I don't believe that we admit students
 20           into the university who are unqualified to be
 21           here.
 22                      Q.   And so -- and so regardless of whatever
 23           any student's SAT score is, you would consider the
 24           students who are admitted to UNC under its current
 25           program to be qualified?

Civil Court Reporting, LLC                                                                     Page: 177

             Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 20 of 21
Deposition of Jim Dean                                        Students for Fair Admissions v. UNC, et al.

   1                     A.    Yes.
   2                     Q.    And that's also true regardless of how
   3          many AP classes they took?
   4                     A.    I believe that if we admit a student,
   5          that they're qualified for admissions.
   6                     Q.    Okay.   And do you just believe that,
   7          like, as a matter of, sort of, typology, or do you
   8          believe that -- do you believe that on the merits
   9          those qualifications are sufficient to succeed at
 10           UNC?
 11                                   MR. SCUDDER:   Object to the form.
 12                      A.    Well, we have -- in any given year,
 13           we're up to about 40,000 applications for the
 14           undergraduate program for effectively about 4,000
 15           spots.          So we have clearly more qualified students
 16           than we're able to take.
 17                            And so on that basis, and recognizing
 18           how hard the Office of Admissions has to work to
 19           make those decisions, recognizing that we are
 20           clearly completely unable to accept all the
 21           students who are qualified, it -- it seems pretty
 22           unlikely that we would accept students who are not
 23           qualified.         That's the logic behind my saying
 24           that.
 25                      Q.    (Mr. Strawbridge)     Are you aware of -- I

Civil Court Reporting, LLC                                                                     Page: 178

             Case 1:14-cv-00954-LCB-JLW Document 167 Filed 01/18/19 Page 21 of 21
